DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 18-22 and 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Wu et al (Effects of biofertilizer containing N-fixer, P and K solubilizer and AM fungi on maize growth: a greenhouse trial; Geoderma, 125, 2005, 155-166) in view of A. Romina Fox et al (Major cereal crops benefit from biological nitrogen fixation when inoculated with the nitrogen-fixing bacterium Pseudomonas protegens Pf-5 X940; Environmental Microbiology 2016) and Beynon et al (EP 0 339 830 hereafter 830).
4 bacteria per gram (Table 2). The crop is planted in the soil and an additional concentration of nitrogen fixing fertilizer is applied, however at rate of no more than 50% of the normal dose of nitrogen base fertilizer (Table 1).  This combination of an inoculated nitrogen fixing bacteria in soil and nitrogen fixing provides increases plant biomass (Figure 5). 
While the method comprises inoculated soil with a nitrogen fixing bacteria, the reference is silent to specific measure of bacterial cells per hour of N fixation.  This metric is known in the art as seen in the Fox study.
A Fox discloses a method that result in the decreasing the amount of nitrogen containing fertilizer required to yield a crop comprising inoculated the soil of the crop with a genetically engineered bacteria that fixes atmospheric nitrogen, wherein the genetic variation introduces a gene that fixes nitrogen to the bacteria (abstract, page 4). The plurality of engineered bacteria are able to colonize in the roots at a rate of at least 1 x 10° CFU per gram of root and fix at least 2 nmol N per bacterial cell per hour (Figure 6 a, e). The plant are sowed while the soil is inoculated and based on the results of the study, under greenhouse conditions, would not require further nitrogen fertilization (page 10). Experiments show that nitrogen fertilizer can be added, though not needed (page 6-8). The plurality of bacterium are applied into a furrow in which the seeds are planted (page 10).
While A Fox discloses that the genetically engineered bacterium comprises genetically transplanted material, the reference is silent to the specific gene expressed in the bacteria. The engineering of specific types of bacteria to express specific genes is known in the art as seen in the Beynon patent.
Beynon discloses an improved means of biological nitrogen fixation by plants via a genetically modified bacterial composition (abstract, claims). NifL, B and H genes are modified in bacteria increasing 
Regarding the order of steps of the instant claims, it is the position of the Examiner that such limitations do not distinguish from the claims as the steps of the instant method are accomplished with the same result. A Fox discloses a method that results in a reduction and complete replacement of nitrogen fertilizer meeting the “applying no more than 90%-40% nitrogen-containing fertilizer” limitations. The modified bacteria have the same colonization capability as measure by the root and the same nitrogen fixation ability as the instant claims. The modified bacterium of A Fox is added to the soil into a furrow comprises the seed and grown under greenhouse conditions, meaning the soil is inoculated at the same time the crop is planted in the soil. The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material structural and functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences. See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). 
With these aspects in mind it would have been obvious follow the suggestion of the prior art in order to arrive at a method of reducing the use of nitrogen-containing fertilizer by applying a genetically nitrogen fixing bacteria to soil in conjunction with nitrogen fertilizer.  Wu provides the level of skill in the art regarding the combination while A Fox and Beynon provide the specific engineered bacteria. It would have been obvious to apply the modified bacteria of Beynon to the crops of Wu and A Fox as they solve 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18-22 and 27-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618